Citation Nr: 0517095	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-11 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected arthritis of the spine with chronic low back strain 
(also referred to herein simply as a "lumbar spine 
disability"), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had active duty service from December 1975 to 
December 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision rendered by 
the Oakland, CA, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared and presented 
testimony at a July 2004 Board hearing before the undersigned 
Veterans Law Judge sitting at the Oakland RO.


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
productive of limitation of motion of the thoracolumbar spine 
to 30 degrees or less of forward flexion; overall, the range 
of motion of the veteran's thoracolumbar spine is markedly 
decreased. 


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
arthritis of the lumbar spine with chronic low back strain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5235-5243 (2004); 4.71a, Diagnostic Codes 5010, 
5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected lumbar spine disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional loss due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  As the veteran's claim also 
involves arthritis, the provisions of 38 C.F.R. § 4.59 have 
also been considered.

During the pendancy of the claim on appeal, the regulations 
concerning the ratings of disabilities affecting the spine 
were revised, effective September 26, 2003.  In regard to 
intervertebral disc syndrome, the regulations were first 
revised effective September 23, 2002.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 7-2003.  The 
Board is bound by that ruling.  

By rating decision dated in November 1991, the veteran was 
granted service connection for arthritis of the lumbar spine 
with chronic low back strain, and was awarded a 10 percent 
disability rating therefor.  This 10 percent rating has 
remained in effect ever since.

Turning to the relevant medical evidence of record, private 
medical records in 1999 and 2000 show that the veteran was 
diagnosed with and treated for a lumbar spine disc herniation 
as a result of an injury sustained at work in 1999. 

A February 2000 VA examination report notes that the claims 
file was not available for review, but that the veteran's 
private medical records were made available for review.  
Physical examination revealed that the veteran's gait was 
deformed and there was a loss of normal lumbar lordosis.  
Range of motion was limited to 30 degrees of forward flexion, 
20 degrees of right rotation and 0 degrees of left rotation.  
Tenderness was observed over the mid-lumbosacral spine and 
over the left sciatic nerve.  The diagnosis was herniation of 
the L4-L5 disc, and exacerbation of chronic low back pain.

A July 2001 VA compensation and pension examination report 
notes that the claims file and medical records were reviewed, 
and the veteran's medical history and complaints were 
recited.  Physical examination revealed that the veteran's 
gait was normal, but with a stiff trunk.  Lumbar lordosis was 
absent.  Range of motion of the lumbosacral spine was noted 
to be "markedly decreased," but no range of motion 
measurements were recorded in the report.  Sensation appeared 
to be diminished in the right L5-S1 dermatomes and on the 
inside of the left big toe.  The examiner commented that 
degenerative disc disease is generally age related, but 
trauma can play a part in the causation or aggravation of the 
disease.  The examiner opined that as the trauma during 
service did not appear to be significant, "I cannot 
attribute [the] veteran's current symptoms to the few 
episodes of low back pain that happened during service."  
The examiner added that as the veteran has been able to work 
full time for almost 20 years before the disabling episode of 
low back pain occurred at work after his fall in 1999.

A separate July 2001 VA neurological examination report also 
recounted the veteran's history concerning his multiple back 
traumas.  Examination revealed decrease in light touch, pain, 
and temperature along the lateral aspect of the right foot, 
and the left great toe.  The veteran's gait was mildly 
antalgic and cautious. No range of motion studies were 
conducted.  The examiner opined that 

[w]ith respect to the question of the relationship 
between the original trauma in the service and the 
subsequent disk herniation, it is difficult to say 
precisely whether the injury sustained in the 
service was a precursor to the more recent event 
due to a lack of information from the earlier 
event.  However, the patient does report symptoms 
in the same region and occasional shock-like pain 
down the legs occurring from the earlier time, 
which are similar to those which occurred after the 
disk herniation, suggesting the possibility that 
there was damage to the disk and its surrounding 
tissues from the earlier time.  Thus, the injury in 
the service in the 1970s may possibly have set the 
stage for the later disk herniation.  This was 
undoubtedly, however, also contributed to by the 
patient's long years of lifting at the Post Office.

The Board notes that the two separate July 2001 VA 
examinations, summarized above, are in conflict.  
Specifically, the compensation and pension examination report 
opines that the veteran's current symptoms are not 
attributable to the few episodes of low back pain that 
happened during service.  However, the neurological 
examination report contradicts this opinion by stating that, 
based on the nature of the original injury in service and the 
symptoms and pathology suffered since and presently, the 
medical evidence suggests that the in-service injury has 
possibly set the stage for the current disability.

In analyzing the conflicting July 2001 examination, the Board 
has considered the evidence in light of 38 U.S.C.A. 
§ 5107(b), and concludes that the evidence is in relative 
equipoise (e.g., in an approximate balance of positive and 
negative evidence) as to the question of whether the severity 
of the veteran's current lumbar spine symptomatology is a 
current manifestation of his service-connected lumbar spine 
disability.  As the evidence of record is in relative 
equipoise, the Board finds that the veteran should be 
afforded the benefit of the doubt, and that opinion provided 
in the July 2001 neurological examination report should be 
considered in a light most favorable to the veteran.  
Therefore, in determining the veteran's current disability 
rating, the current manifestations of his lumbar spine 
disability shall be considered as part and parcel of his 
service-connected lumbar spine disability, as is suggested by 
the July 2001 VA neurological examination report.  

In evaluating the evidence in conjunction with the applicable 
Federal regulations for rating service-connected disabilities 
under the appropriate schedular criteria, the veteran's 
service-connected lumbar spine arthritis with chronic low 
back pain is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for traumatic arthritis.  Under this provision, 
traumatic arthritis is rated as degenerative arthritis and 
under the appropriate diagnostic code for limitation of 
motion.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which provided for the assignment of a 10 percent 
rating for slight limitation of motion, a 20 percent rating 
for moderate limitation of motion; and a maximum 40 percent 
rating for severe limitation of motion.  

Effective September 26, 2003 the criteria for limitation of 
motion was revised and contained under Diagnostic Codes 5235 
to 5243.  Under these regulations, the back disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.
The Board notes that the February 2000 VA examination report, 
which is the most recent examination with range of motion 
measurements recorded, range of motion was shown to be 
limited to 30 degrees of forward flexion, 20 degrees of right 
rotation ad 0 degrees of left rotation.  The July 2001 VA 
compensation and pension examination report observes simply 
that range of motion of the lumbosacral spine was "markedly 
decreased."  The July 2001 neurological examination report 
suggested that the injury sustained is responsible, at least 
in part, for the current symptomatology.  Based on these 
reports, the Board finds that the assignment of 40 percent 
disability rating is appropriate under the old criteria as 
consistent with severe limitation of motion, and under the 
new criteria because forward flexion was 30 degrees or less.

As the veteran is not shown by the medical evidence to 
display unfavorable ankylosis of the entire thoracolumbar 
spine, or intervertebral disc syndrome with incapacitating 
episodes of at least 6 weeks over the past 12 months, a 
rating in excess of 40 percent is not for assignment under 
the new criteria.  And in regard to the old criteria for 
intervertebral disc syndrome under Diagnostic Code 5293, in 
effect prior to September 23, 2002, there is also no basis 
for assigning a rating in excess of 40 percent because the 
veteran's lumbar spine disability, to the extent it manifests 
intervertebral disc syndrome, because it is not shown to have 
been pronounced: as characterized by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

In regard to the veteran's complaints of pain, the Board 
acknowledges that where functional loss may be affected by 
pain on motion, weakness, excess fatigability, or 
incoordination, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered in addition to the schedular criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Moreover, 
as the veteran suffers from arthritis of his lumbar spine, 
38 C.F.R. § 4.59 must also be considered. Overall, the 
objective medical evidence simply does not show that the 
veteran's pain causes functional impairment of the 
thoracolumbar spine to a degree that warrants a higher 
evaluation than the assigned 40 percent rating.  The Board 
also notes that there is no evidence to suggest that 
weakness, excess fatigability, or incoordination of the 
thoracolumbar spine is responsible for any symptomatology 
that is not encompassed by the assigned 40 percent rating. 

Consideration has also been given to providing the veteran a 
higher rating for his service-connected lumbar spine 
disability on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board emphasizes that the Schedule for 
Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2004) 
is not applicable under the circumstances.  Indeed, the Board 
notes that the evidence in the record indicates that the 
veteran is employed by the Post Office, and his only 
hospitalization occurred at the time of his back surgery, in 
March 2000.

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In this case, the RO provided the veteran with a VCAA notice 
in June 2001, prior to rendering the initial September 2001 
rating decision denying his claim for an increased rating.  
So there is no defect in this case with respect to the timing 
of the VCAA notice. 

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), proper VCAA notice must also include a 
statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  Pelegrini II, 18 Vet. App. 120-21.

In this case, the June 2001 letter complied with all of the 
requirements of the VCAA noted above with 38 C.F.R. 
§ 3.159(b)(1), and requested that the veteran send VA copies 
of any relevant evidence he had in his possession.  
Subsequent to that notice, VA examinations of the veteran 
were procured and additional medical evidence was obtained.  
Another legally adequate VCAA notice was provided to the 
veteran in September 2003, and the veteran responded with an 
additional written statement. Thus, the Board finds that the 
veteran was fully notified of the need to provide VA with any 
evidence pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The veteran was provided with the relevant laws and 
regulations governing claims for increased ratings in the 
March 2003 Statement of the Case.  This document explained to 
the veteran what the evidence must show to establish 
entitlement to an increased rating.  In short, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claims, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations that VA procured.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran has been satisfied 
in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Moreover, 
as the VCAA requirements have been strictly adhered to in 
this case, and the veteran has made no assertions of error in 
this regard, the Board finds no indications of prejudicial 
error concerning the VCAA notices provided.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  


ORDER

A 40 percent disability rating for arthritis of the lumbar 
spine with chronic low back strain, is granted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


